Electronic Presentment and Return of Bills
The use of electronic means of presentment and return of bills is constitutionally permis-
  sible.
The statutes governing the presentment process could be read as encompassing electronic
  transmission, but that is not necessarily the most natural reading. In light of the novel-
  ty of electronic presentment and return, and the need to ensure that the President and
  Congress—as well as the public—share a common understanding of the means by
  which these fundamental steps in the lawmaking process may be carried out, we re-
  commend that, before electronic presentment and return might be used, 1 U.S.C.
  §§ 106, 106a, and 107 be amended to provide expressly for the permissibility of elec-
  tronic presentment and that the President and Congress reach an agreement, whether
  by statute or other means, concerning the permissibility of electronic return of bills.

                                                                              May 3, 2011

     MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT

   The second paragraph of Article I, Section 7 of the Constitution sets out
the requirements of bicameralism and presentment that define how a bill
becomes a law and the two ways in which a bill presented to the President
may fail to become a law, including by the President’s return of the bill to
the originating chamber of Congress with his objections. It provides:
      Every Bill which shall have passed the House of Representatives and
      the Senate, shall, before it becomes a Law, be presented to the Presi-
      dent of the United States; If he approve he shall sign it, but if not he
      shall return it, with his Objections to that House in which it shall
      have originated, who shall enter the Objections at large on their
      Journal, and proceed to reconsider it. If after such Reconsideration
      two thirds of that House shall agree to pass the Bill, it shall be sent,
      together with the Objections, to the other House, by which it shall
      likewise be reconsidered, and if approved by two thirds of that
      House, it shall become a Law. But in all such Cases the Votes of
      both Houses shall be determined by Yeas and Nays, and the Names
      of the Persons voting for and against the Bill shall be entered on the
      Journal of each House respectively. If any Bill shall not be returned
      by the President within ten Days (Sundays excepted) after it shall
      have been presented to him, the Same shall be a Law, in like Manner



                                            51
                           35 Op. O.L.C. 51 (2011)

     as if he had signed it, unless the Congress by their Adjournment pre-
     vent its Return, in which Case it shall not be a Law.
You have asked whether it would be legally permissible for Congress to
present bills to the President, and for the President to return bills to Con-
gress when he disapproves them, in electronic rather than paper form. We
understand that the White House Executive Clerk and his counterparts in
the House and Senate are considering establishing a system for secure
electronic transmission of bills for use in emergencies.
   We believe that use of electronic means of presentment and return is
permitted by the Constitution. As far as we are aware, the terms “present-
ed” and “return” as used in Article I, Section 7 are not terms of art but
rather take their meanings by reference to common usage. Nothing in their
usual meanings excludes transmission by electronic means. Nor is elec-
tronic transmission inconsistent with the purposes of presentment and
return. And historical practice confirms that Congress and the President
have long adopted a pragmatic approach to such logistical matters, an
approach that allows for some flexibility and revision in light of techno-
logical developments and special circumstances.
   The presentment process is also governed by statute. Currently,
1 U.S.C. §§ 106 and 107 generally require that an enrolled bill, that is,
one that has passed both chambers of Congress, be printed on parchment
or paper “of suitable quality” and “sent” to the President. 1 U.S.C.
§§ 106 & 107. We think those statutory directives could be read as
encompassing electronic transmission, but that is not necessarily the
most natural reading. In light of the novelty of electronic presentment
and return, and the need to ensure that the President and Congress—as
well as the public—share a common understanding of the means by
which these fundamental steps in the lawmaking process may be carried
out, we recommend that, before electronic presentment and return might
be used, 1 U.S.C. §§ 106, 106a, and 107 be amended to provide express-
ly for the permissibility of electronic presentment and that the President
and Congress reach an agreement, whether by statute or other means,
concerning the permissibility of electronic return of bills.




                                     52
                      Electronic Presentment and Return of Bills

                                           I.

   The Constitution does not specify the form in which or the means by
which Congress must present a bill to the President for his consideration
or the President must return a bill to Congress when he disapproves it.
Rather, the Constitution outlines the decisional process by which Con-
gress and the President may enact a bill into law and the methods by
which the President may veto a bill. Once both houses of Congress have
approved a bill, it must be “presented” to the President. U.S. Const. art. I,
§ 7. If he disapproves the bill, he must “return” “it” to the originating
chamber with his objections. Id. No doubt those who drafted and ratified
the Constitution, living long before the era of facsimile machines and
portable document format (“.pdf”) files, expected that the required pre-
sentment and return would be accomplished through physical delivery of
documents. But we see no reason to read Article I, Section 7 as excluding
electronic means of transmission.

                                           A.

  When a term in the Constitution had a well-established meaning in the
common law at the time of the founding, that meaning may provide a
helpful tool in interpreting the term, see, e.g., Crawford v. Washington,
541 U.S. 36, 54 (2004) (holding that the constitutional right of the ac-
cused “‘to be confronted with the witnesses against him,’ Amdt. 6, is most
naturally read as a reference to the right of confrontation at common law,
admitting only those exceptions established at the time of the founding”),
and we have resorted to contemporaneous common-law usage in interpret-
ing the requirement in Article I, Section 7 that the President “sign” a bill
when he approves its adoption into law, see Whether the President May
Sign a Bill by Directing That His Signature Be Affixed to It, 29 Op.
O.L.C. 97 (2005) (“Nielson Memo”). But as far as we are aware, “pre-
sented” and “return” are not, at least as used in Article I, Section 7, terms
drawn from the common law. 1 Thus, we look initially to their meanings in

   1 The term “present” was used then, as it is today as well, in reference to negotiable
instruments. See, e.g., Joseph Story, Commentaries on the Law of Bills of Exchange,
Foreign and Inland, as Administered in England and America; with Occasional Illustra-
tions from the Commercial Law of the Nations of Continental Europe ch. 8 (3d ed. 1853)
(discussing “presentment of bills for acceptance”); Joseph Chitty, A Treatise on the Law

                                          53
                                35 Op. O.L.C. 51 (2011)

ordinary usage. See, e.g., United States v. Sprague, 282 U.S. 716, 731
(1931) (“[t]he Constitution was written to be understood by the voters; its
words and phrases were used in their normal and ordinary as distin-
guished from technical meaning”).
   Both terms connote delivery to a particular recipient. To “present,” ac-
cording to Noah Webster’s dictionary, means “[t]o set, place or introduce
into the presence” of someone, “[t]o put into the hands of another,” “[t]o
lay before a public body for consideration.” 2 Noah Webster, An Ameri-
can Dictionary of the English Language 41–42 (photo. reprint 1967)
(1828). The Oxford English Dictionary, which looks back to examples
from the time of the Constitution’s adoption and earlier, similarly defines
the verb “present” as simply “[t]o make present to, bring into the presence
of.” 12 Oxford English Dictionary 396 (2d ed. 1989). Other modern-day
dictionaries give similar definitions. 2 The word “return” has an equally
general meaning. According to Webster, “to return” means “[t]o bring,
carry, or send back.” 2 Webster, An American Dictionary of the English
Language at 57. Other dictionaries are in accord. 3 These definitions



of Bills of Exchange, Checks on Bankers, Promissory Notes, Bankers’ Cash Notes, and
Bank-Notes ch. 4 (1803) (same). It also was known in criminal law. When a grand jury
approves an indictment, it may be said to “present” a “true bill.” See, e.g., 2 An American
Dictionary of the English Language 42 (photo. reprint 1967) (1828) (“it is the duty of
grand juries to present all breaches of law within their knowledge”). We do not think the
uses of the term “present” in these contexts sheds any light on the question we address
about its meaning in the different context of the legislative process. But in any event,
these different uses are all consistent with what the Oxford English Dictionary records as
a more general legal meaning of “present,” namely, “[t]o bring or lay before a court,
magistrate, or person in authority, for consideration or trial; to make presentment of,” 12
Oxford English Dictionary 397 (2d ed. 1989), a meaning consistent with our interpreta-
tion of the term in Article I, Section 7.
   2 See Webster’s Third New International Dictionary 1793 (1986) (“to bring or intro-

duce into the presence of someone”); The Random House Dictionary of the English
Language 1529 (2d ed. 1987) (“to bring, offer, or give, often in a formal or ceremonious
way”); The American Heritage Dictionary of the English Language 1388 (4th ed. 2006)
(“[t]o offer for observation, examination, or consideration”).
   3 See 13 Oxford English Dictionary at 805–06 (“[t]o give or render back (to one)”);

Webster’s Third New International Dictionary at 1941 (“to pass back to an earlier posses-
sor”); The Random House Dictionary of the English Language at 1645 (“to put, bring,
take, give, or send back to the original place, position, etc.”); The American Heritage
Dictionary of the English Language at 1490 (“[t]o send, put, or carry back”).

                                           54
                       Electronic Presentment and Return of Bills

suggest transmission back and forth, but they are easily broad enough to
encompass transmission by electronic means.
   Article I, Section 7 does provide that it must be the “[b]ill” approved by
Congress that is presented to the President and either signed by him if he
approves “it” or returned by him if he disapproves “it.” The generation
that wrote and adopted the Constitution no doubt understood legislative
“bills” to be physical documents. But we do not think that term limits
Congress only to the presentment to the President of a paper document
with original signatures. 4 We have in the past advised that this provision
requires the President to sign the enrolled bill actually signed by the
presiding officers of the House and Senate. See Memorandum for the
Files from Ralph W. Tarr, Deputy Assistant Attorney General, Office of
Legal Counsel, Re: Presidential Signing of Bankruptcy Extension Act at
10–11 (June 13, 1984) (“The Constitution appears to require that the
President sign the actual enrolled bill presented to him, not a copy or
facsimile thereof”) (“Tarr Memo”); see also Memorandum for the Files
from Jeffrey P. Singdahlsen, Attorney-Adviser, Office of Legal Counsel,
Re: Preliminary Advice and Consideration Regarding Proposal to Fax
Continuing Resolution to the President While He Was Abroad at 1–2
(Dec. 22, 1999) (“Singdahlsen Memo”). We did so in part based on the
provision’s wording and in part based on the unbroken practice of pre-
senting the copy actually signed by the presiding officers.
   The wording of the provision indicates that the President must sign or
return what Congress presents and that Congress must present the precise
text approved by its two chambers, but we think the Constitution leaves to
Congress to determine the specific physical manifestation of the legisla-
tive text that it will present to the President. As a bill moves through
Congress, it takes many forms and appears in many copies. Since the

   4 Noah Webster’s dictionary defines “bill” as “[a] form or draft of a law, presented to a

legislature, but not enacted.” 1 An American Dictionary of the English Language at 27.
“In some cases,” it notes, “statutes are called bills.” Id. The Oxford English Dictionary
similarly defines “bill” as “[t]he draft of an Act of Parliament submitted to the legislature
for discussion and adoption as an ‘Act.’” 2 Oxford English Dictionary at 191; see also
Webster’s Third New International Dictionary at 215 (“a draft of a law presented to a
legislature for enactment”); The Random House Dictionary of the English Language at
207 (“a form or draft of a proposed statute presented to a legislature but not yet enacted or
passed and made law ”); The American Heritage Dictionary of the English Language at
180 (“[a] draft of a proposed law presented for approval to a legislative body ”).

                                            55
                                35 Op. O.L.C. 51 (2011)

beginning of our government under the Constitution, as described below,
Congress has regulated, by rule and statute, how the text of bills must be
prepared and certified. Those congressional directives would have been
unnecessary if the Constitution itself dictated the form presented bills
must take. And on a number of occasions, also described below, when the
certified copies of enrolled bills presented to the President have been lost,
the President and Congress have not begun the legislative process again
but have simply authorized the issuance of duplicate copies for re-
transmission to the President, again suggesting that the Constitution
leaves to the political branches the determination of the precise mecha-
nisms by which presentment and return are accomplished. 5 It is true that
the consistent practice of Congress from the beginning has been to present
to the President the document actually signed by its presiding officers.
That longstanding practice perhaps counsels caution in resort to other
methods. But we think it reflects practical considerations rather than
considered judgments about what the Constitution requires. 6 Cf. Nielson
Memo, 29 Op. O.L.C. at 123 (“the historical practice should be viewed


   5 If any additional textual warrant were required, the Necessary and Proper Clause,
with its sweeping grant to Congress of the power to “make all laws which shall be neces-
sary and proper for carrying into execution” the other powers vested in itself or in any
other part of the federal government, stands as further support for the proposition that the
Constitution leaves to the political branches the manner by which Congress and the
President fulfill the requirements of presentment and return. See U.S. Const. art. I, § 8
(“The Congress shall have Power . . . [t]o make all Laws which shall be necessary and
proper for carrying into Execution the foregoing Powers, and all other Powers vested by
this Constitution in the Government of the United States, or in any Department or Officer
thereof.”).
   6 The Supreme Court has cautioned that “an unbroken practice . . . is not something

lightly to be cast aside.” Walz v. Tax Comm’n of City of New York, 397 U.S. 664, 678
(1970). But it has done so in avoiding reading constitutional provisions as prohibiting
long-established practices. See id. (rejecting First Amendment challenge to State tax
exemption for religious organizations for properties used solely for religious purposes);
Marsh v. Chambers, 463 U.S. 783, 790 (1983) (rejecting First Amendment challenge to
state legislature’s practice of opening sessions with religious prayer led by state-paid
chaplain); Jackman v. Rosenbaum Co., 260 U.S. 22, 31 (1922) (rejecting 14th Amend-
ment challenge to local law). Our interpretation of Article I, Section 7 does not “cast
aside” a longstanding practice in this sense. Far from interpreting a constitutional provi-
sion as prohibiting any particular established practice, we interpret it as permitting both
longstanding practices and novel ones by leaving some measure of discretion, and thus
some room for logistical innovation, in the hands of the political branches.

                                            56
                       Electronic Presentment and Return of Bills

not as rejecting the position we adopt today, but rather as simply reflect-
ing the practical reality that for much of our Nation’s history the President
was precluded by circumstance and technological limitations from ap-
proving and signing a bill that had not been physically delivered to him”).
The Constitution’s sparse text, we believe, leaves these determinations to
the political branches. As the Supreme Court has explained in a different
context:
      The fact that an instrument drawn with such meticulous care and by
      men who so well understood how to make language fit their thought
      does not contain any such limiting phrase affecting the exercise of
      discretion by the Congress in choosing one or the other alternative
      mode . . . is persuasive evidence that no qualification was intended.
Sprague, 282 U.S. at 732. 7

                                             B.

   The purposes of the presentment and return requirements of Article I,
Section 7, as we understand them, also seem consistent with interpreting
that provision to permit electronic transmission. See, e.g., Edwards v.
United States, 286 U.S. 482, 485–86 (1932) (interpreting last sentence of
the second paragraph of Article I, Section 7 in light of its “controlling
purposes”). The basic purpose of the presentment requirement is to ensure
the President receives a prompt and full opportunity to fulfill his constitu-
tional duty to consider bills and determine whether to approve them or
not. See The Pocket Veto Case, 279 U.S. 655, 676–77 (1929) (“The Con-
stitution in giving the President a qualified negative over legislation—
commonly called a veto—entrusts him with an authority and imposes
upon him an obligation that are of the highest importance, in the execu-
tion of which it is made his duty not only to sign bills that he approves in
order that they may become law, but to return bills that he disapproves,

    7 We are unaware of anything in the history of the drafting or ratification of the Consti-

tution that sheds any light on the issue addressed here, though there was considerable
discussion about whether the President should be given a veto and, if so, what kind. For
brief summaries of the progress of what became Article I, Section 7 during the Constitu-
tional Convention, see Edward C. Mason, The Veto Power: Its Origin, Development and
Function in the Government of the United States 20–22 (1890); Jaynie Randall, Sundays
Excepted, 59 Ala. L. Rev. 507, 512–13 (2008).

                                             57
                           35 Op. O.L.C. 51 (2011)

with his objections, in order that they may be reconsidered by Con-
gress.”). The basic purpose of the return requirement is to ensure that
Congress receives a prompt and full opportunity to reconsider a bill that
has been vetoed by the President. See id. Both those purposes will be
advanced by allowing electronic transmission when circumstances require
it. Denying the permissibility of electronic transmission, by contrast,
would frustrate those purposes when an emergency might make electronic
transmission the only feasible method of ensuring the prompt enactment
of a law or the prompt conveying of a presidential veto and thus the
ensuring of a prompt opportunity for Congress to consider an override.

                                     C.

   Historical practice in both the Executive and Legislative Branches con-
firms the appropriateness of an interpretation of Article I, Section 7 that
permits the political branches to take advantage of improvements in
communications technology in the manner in which they record and
transmit bills. Since the adoption of the Constitution, Congress and the
President have reached practical accommodations concerning the manner
of presentment and return, allowing clerks to deliver and receive bills on
behalf of each branch, including when Congress is out of session or the
President is away from the White House. This Office has also opined that
the President may use means besides signing his own full name in ink in
order to “sign” a bill within the meaning of the Constitution—including
inscription of initials, inscription by a subordinate, and use of an autopen.
On occasions when Congress or the President has lost an enrolled bill
prior to enactment, they have used a duplicate to complete the process of
enactment, without starting over and re-introducing a new version of the
bill and having it re-approved by each chamber of Congress. Congress has
used rules, parliamentary precedents, and most recently statutes to deter-
mine the process by which bills will be recorded and transmitted. It has
adapted this process over time to improve accuracy and efficiency. At no
point in this evolution are we aware of any suggestion, judicial or other-
wise, that the Constitution forecloses such adaptations.




                                     58
                       Electronic Presentment and Return of Bills

                                              1.

   Strict attention to the core requirement of personal presidential deci-
sionmaking combined with a pragmatic approach to the precise mecha-
nisms by which that decisionmaking is accomplished have characterized
the manner in which Presidents have met their responsibilities to receive,
to approve and sign, or to veto by returning, an enrolled bill. Although
Article I, Section 7 states that each bill passed by both houses of Congress
shall be presented “to the President” and that the President must “sign it”
or “return it,” the Executive Branch has not interpreted this language as
requiring the President personally to receive or return enrolled bills or as
requiring the President personally to inscribe his signature on each ap-
proved bill. Congress has acquiesced in those judgments. “[T]he present-
ment and return requirements have been understood and applied to give
the President and Congress flexibility with respect to ministerial detail so
long as the essential aspects of these requirements are performed by the
appropriate constitutional actors.” Nielson Memo, 29 Op. O.L.C. at 122.
The historical precedents leave room, in our view, for the President to
receive and return bills electronically.
   When Congress presents a bill to the President, it does not typically
place it directly in the President’s hands. For at least the last century, a
clerk from Congress has delivered the enrolled print of the bill to a clerk
in the White House, who signs a receipt for it. 8 “This is not to say that the



    8 Nielson Memo, 29 Op. O.L.C. at 118 (“The presentment and return provisions have

not been interpreted to require the President to receive or return a bill with his own
hands.”); Presentation of Enrolled Bills When the President Is Abroad, 2 Op. O.L.C. 383,
383 (1977) (“When the President is in the United States, presentation does not require
delivery to him personally; rather it is done by delivery of the bill to one of the legislative
clerks on the White House staff.”); Eber Bros. Wine & Liquor Corp. v. United States, 337
F.2d 624, 635 (Ct. Cl. 1964) (Whitaker, J., concurring) (“[E]nrolled Bills have not been
presented to the President in person, except in the case of the Bank Holiday Bill of 1933
and Bills passed on the eve of sine die adjournment of the Congress. The usage has been
for the Committee on Administration of either the House or the Senate, after the Bill has
been signed by the Speaker of the House and the Presiding Officer of the Senate, to send a
clerk to the White House with the enrolled Bill and deliver it to a legislative clerk in the
records office of the White House, who signs a receipt for it. The Committee on Admin-
istration then reports to the House or Senate ‘that this day they presented to the President
of the United States, for his approval, the following Bills.’”); id. at 631 n.15 (majority)

                                             59
                              35 Op. O.L.C. 51 (2011)

bill is not presented to the President within the meaning of the Constitu-
tion, but only that the ministerial process of physically accepting delivery
of the bill from Congress may, if the President so directs, be carried out
by a subordinate.” Nielson Memo, 29 Op. O.L.C. at 119. The receipt
triggers the start of the ten-day period within which the President must
either approve and sign the bill or return it to Congress, along with a
statement of his reasons for not approving it (unless Congress, by its
adjournment, prevents the return). When the President is away from the
White House, he will sometimes ask congressional leadership not to send
enrolled bills to the White House during his absence, see Nielson Memo,
29 Op. O.L.C. at 121–22; Presentation of Enrolled Bills When the Presi-
dent Is Abroad, 2 Op. O.L.C. 383, 383–85 (1977) (“Presentation of En-
rolled Bills”), or will instruct the White House clerk to accept delivery of
an enrolled bill “for presentation to the President upon his return to the
United States,” Eber Bros., 337 F.2d at 625, so as not to start the ten-day
clock during a period when the President might not be able to give the bill
immediate consideration. Congress has accepted these practical accom-
modations to modern circumstances.
   Likewise, when the President returns a bill that he has decided to veto,
“the accepted practice has been for the President to return the bill by way
of a messenger.” Nielson Memo, 29 Op. O.L.C. at 119 (citing Wright v.
United States, 302 U.S. 583, 590 (1938)). “Again, it is the President who
returns the bill even though, pursuant to the President’s instructions,
someone other than the President physically delivers it to Congress.” Id.
When one chamber of Congress goes out of session, it will sometimes
authorize a clerk to receive bills on its behalf, so as not to prevent return
and thus enable a pocket veto. “The Supreme Court has implicitly ap-
proved this practice.” Id. In addressing whether the President could return
a bill to a house of Congress that has gone into recess for three days but
has appointed an agent to accept bills, the Court has said that “‘a rule of
construction or of official action which would require in every instance
the persons who constitute the Houses of Congress to be in formal session
in order to receive bills from the President would also require the person
who is President personally to return such bills.’” Wright, 302 U.S. at


(“Delivery to an authorized aide in the President’s immediate entourage would undoubt-
edly be equivalent to personal delivery to the President.”).

                                         60
                   Electronic Presentment and Return of Bills

591–92 (quoting with apparent approval the Brief for Amicus Curiae
Committee on the Judiciary of the House of Representatives in The Pocket
Veto Case, 279 U.S. 655 (1929)). Explaining that “[t]he Constitution does
not define what shall constitute a return of a bill or deny the use of appro-
priate agencies in effecting the return,” the Court held that a bill could in
these circumstances be returned by delivery to an agent authorized to
accept it on behalf of the originating chamber. Id. at 589. That the Consti-
tution permits bills to be transmitted between the branches by messengers
and through agents instead of by direct exchange between the President
and the presiding officers of Congress supports the conclusion that they
may also be transmitted electronically.
   The Executive Branch also has interpreted the signature requirement of
Article I, Section 7 not to require the President literally to take pen in
hand and ascribe his full signature in ink on every bill that he approves.
A contrary rule, we noted, could have the untoward effect of preventing a
President with a physical disability from signing bills into law. Memo-
randum from William H. Rehnquist, Assistant Attorney General, Office
of Legal Counsel, Re: Delegation of the President’s Authority to Physi-
cally Sign Documents at 8 (Mar. 20, 1969) (“Rehnquist Memo”) (“If the
President’s hands only were to become disabled so that he could not
personally sign his name, obviously some other means for affixing his
signature would have to be used.”) (accompanying Letter for John D.
Ehrlichman, Counsel to the President, from William H. Rehnquist, Assis-
tant Attorney General, Office of Legal Counsel (Mar. 20, 1969) (“Rehn-
quist Letter”)). In 1958, this Office advised the White House that Presi-
dent Eisenhower could, if he chose, inscribe his initials instead of his full
signature on bills that he approved. Memorandum for Gerald D. Morgan,
Special Counsel to the President, from Malcolm R. Wilkey, Assistant
Attorney General, Office of Legal Counsel, Re: Responsibility of the
President to Sign Bills Passed by the House and the Senate (Aug. 19,
1958) (“Wilkey Memo”). In 2002, we were asked whether the President,
who was out of the country at the time, could direct an aide to affix his
signature to a joint resolution that he wished to approve. We advised that
he could. “[T]he word ‘sign’ is expansive enough to include the meaning
of ‘cause the bill to bear the President’s signature.’” Memorandum for
Alberto R. Gonzales, Counsel to the President, from M. Edward Whelan
III, Principal Deputy Assistant Attorney General, Re: Signing of H.J.

                                      61
                                35 Op. O.L.C. 51 (2011)

Res. 124 at 1 (Nov. 22, 2002) (“Whelan Memo”) (citing Wilkey Memo at
9 n.5); see also Presentation of Enrolled Bills, 2 Op. O.L.C. at 383. In
2005, we similarly advised that the President could indicate his approval
of a bill “by directing a subordinate to affix the President’s signature to
it, for example by autopen.” Nielson Memo, 29 Op. O.L.C. at 97. In
doing so, we examined at considerable length precedents bearing on the
presentment process, and we linked our approval of signature by autopen
to “the latitude traditionally exercised by Congress and the President in
determining how to execute the ministerial duties associated with the
presentment and return requirements.” Nielson Memo, 29 Op. O.L.C. at
120.
    We also clarified that the President did not have to be physically pre-
sent when a bill was signed for him at his direction, but that the President
still could not delegate his constitutional signing responsibility. The
President thus should be permitted to examine a copy of a bill in one part
of the world and then instruct an aide at the White House to affix his
signature to whatever Congress has identified as the enrolled bill and
presented to the President. Nielson Memo, 29 Op. O.L.C. at 123–26;
Whelan Memo at 1–2. 9



   9 On at least two prior occasions, in accord with our advice, the White House had

flown the print of the enrolled bill it had received from Congress to the President at a
location abroad, so that the President could sign the print, instead of having the President
sign a faxed copy or instruct a subordinate to sign the original enrolled bill for him back
in Washington, D.C.
   In April 1984, President Reagan was traveling to China when Congress presented to
the White House a bill to cure a constitutional infirmity in the bankruptcy court system.
The President needed to sign the bill before May 1 to keep the bankruptcy courts in
operation, but he was not scheduled to return to the United States until May 1. We
advised the White House that the President must himself sign the bill. See Tarr Memo at
9–10. The White House accordingly flew the print it had received from Congress to
China, where President Reagan signed the bill into law on April 30.
   In November 1999, we similarly recommended that the White House fly the original
print of an enrolled continuing resolution to President Clinton in Turkey, so that he could
sign the original print instead of a facsimile copy. We followed the 1984 China precedent
out of an abundance of caution but raised as a question to be considered in the future
whether Congress might have been able to declare the facsimile copy to be the true
enrolled bill, such that the President could have signed the facsimile copy consistently
with Article I, Section 7. See Singdahlsen Memo at 1–2.

                                            62
                       Electronic Presentment and Return of Bills

   These precedents about presidential signature are especially instructive
in that they address a word in Article I, Section 7—“sign”—which has
formal as well as substantive connotations as to the actions necessary for
a bill to become law. Signature is a physical rather than a mental act. It is
an external manifestation of internal assent, and Article I, Section 7 plain-
ly requires the outward manifestation in addition to the internal assent
when it states: “If [the President] approve [a bill] he shall sign it.” 10 An
item that must be “signed” is most commonly understood to be a piece of
paper, and a person typically “signs” a piece of paper in his own hand,
with stylus and ink. That somebody other than the President may never-
theless “sign” a bill at his direction again suggests that there is flexibility
in the external manifestation required of the President. If the President
may manifest his assent by instructing an aide to sign a bill for him or by
using an autopen, it is no great leap to conclude that he may manifest his
assent by signing a printed copy of a bill transmitted to him electronically.
   With respect to each step required of the President under Article I, Sec-
tion 7, then—receipt of a presented bill and its return or signing by him—
Presidents, with congressional agreement or acquiescence, have allowed
themselves some logistical flexibility in how they carry out their respon-
sibilities in order to take account of the demands of the office.

                                            2.

   Further support for a pragmatic approach to the logistics of presentment
and return comes from the several occasions on which either Congress or
the President has lost the original copy of an enrolled bill and used a
duplicate to complete the process of enactment. If a “bill” for purposes of
Article I, Section 7 were considered to be a particular physical manifesta-
tion rather than the text of the law, the loss of a bill prior to enactment


    In our 2002 and 2005 opinions, we concluded signature by the President himself had
not been constitutionally compelled, but reaffirmed our longstanding position that the
President’s authority to sign bills was non-delegable. See Nielson Memo, 29 Op. O.L.C.
at 123–26; Whelan Memo at 1–2.
    10 See Gardner v. Collector of Customs, 73 U.S. (6 Wall.) 499, 506 (1867) (“The only

duty required of the President by the Constitution in regard to a bill which he approves is,
that he shall sign it. Nothing more. The simple signing his name at the appropriate place is
the one act which the Constitution requires of him as the evidence of his approval, and
upon his performance of this act the bill becomes law.”) (emphasis added).

                                            63
                                 35 Op. O.L.C. 51 (2011)

would presumably require a re-starting of the legislative process, with one
of the chambers of Congress initiating consideration of a new version of
the bill, engrossing it upon approval, and delivering it to the other cham-
ber for approval and enrollment. Neither Congress nor the President,
however, has insisted on such measures.
   In February 1911, for example, the Speaker of the House signed an en-
rolled bill that had originated in the Senate but then lost the bill prior to
presentment. The Senate passed a resolution authorizing the Secretary of
the Senate to prepare a duplicate copy. The Speaker signed this duplicate
copy, and it was treated as fully enrolled without any further action on the
part of the Senate or the House and presented to the President. 11
   In 1935 and again in 1938, the White House lost enrolled bills that had
been presented to the President but was able to obtain duplicate copies
from Congress, and the President signed those duplicate bills into law. In
1935, Congress enrolled a bill authorizing a city in Alaska to issue bonds.
When President Roosevelt informed Congress that the White House had
lost the bill, the House and Senate issued a concurrent resolution authoriz-
ing the Speaker and the President of the Senate (the Vice President) to
sign a “duplicate copy of the enrolled bill” and present it to the Presi-
dent. 12 In 1938, Congress enrolled a bill to extend the time for building a
bridge across the Missouri River. The Senate, as the originating chamber,

    11 7 Clarence Cannon, Cannon’s Precedents of the House of Representatives of the

United States ch. 117, § 1072 (1935).
    Twice in 1921, the White House lost enrolled bills that had been presented to the Pres-
ident by Congress, and the bills became law because of the President’s failure to return
them to the originating chamber of Congress with a statement of his objections within ten
days of presentment. On both occasions, President Wilson asked Congress for duplicates
so he could deliver them to the Secretary of State for publication, as required by statute.
Congress complied, and the bills were published as laws despite the lack of the originals.
The first case involved a joint resolution to create a commission on reorganization of the
administrative branch. Pub. Res. No. 66-54, 41 Stat. 1083 (Dec. 29, 1920); 60 Cong. Rec.
1086 (Jan. 7, 1921) (request by President for copy of joint resolution to file with Secretary
of State); VII Cannon’s Precedents ch. 118, § 1093. The second involved a private bill to
authorize the award of a medal of honor to Chief Gunner Robert Edward Cox of the
United States Navy. Priv. L. No. 66-86, 41 Stat. 1526 (Feb. 1, 1921); 60 Cong. Rec. 2539,
2552 (Feb. 3, 4, 1921) (request by President for copy of private bill to file with Secretary
of State; concurrent resolution by House and Senate authorizing provision of duplicate).
    12 7 Lewis Deschler, Deschler’s Precedents of the United States House of Representa-

tives, H.R. Doc. No. 94-661, ch. 24, §§ 14.20, 15.16 (1977).

                                            64
                      Electronic Presentment and Return of Bills

presented the bill to the President on May 19. On May 27, President
Roosevelt sent a letter to the Senate, advising that the bill “ha[d] become
lost” and requesting “that a duplicate bill be authorized.” 13 That same day,
the House and Senate issued a concurrent resolution authorizing the
presentment of a duplicate, and the Speaker and Vice President signed the
duplicate and delivered it to the President. 14 On May 31, President Roose-
velt signed the duplicate into law and filed it with the Secretary of State.15
On June 9, the White House found the original print of the enrolled bill
that it had originally received from Congress. It did not matter; the bill
was already law. 16 The White House accordingly retained the original for
its files. 17
   In each of these cases, had the original enrolled print been considered
the only true “bill,” the Senate’s production of a copy and the President’s
signature on that copy would have been constitutionally futile to enact the
“bill” into law. Congress would have been required to enroll a new, iden-


   13  83 Cong. Rec. 7601 (May 27, 1938).
   14  Id. at 7620.
    15 May 19, 1938, the day on which Congress presented S. 3532 to the President, was a

Thursday. May 31, 1938, when President Roosevelt signed the bill, was a Tuesday, with
two intervening Sundays. The President thus signed S. 3532 on the tenth day after pre-
sentment, meaning that the bill became law upon his signature and not as a result of his
failure to return the bill within ten days.
    16 S. 3532 was recorded in the Statutes at Large as having become law by approval of

the President on May 31. Pub. L. No. 75-556, 52 Stat. 585 (“Approved, May 31, 1938”).
By contrast, when a bill became law due to the President’s failure to return it within ten
days, as with the two lost bills discussed above, the Secretary of State would record the
date when the President received the bill from Congress and would include a notation
explaining that the bill had become law by presidential inaction. See Pub. Res. No. 66-54,
41 Stat. 1083, 1084 (Dec. 29, 1920) (“Received by the President, December 17, 1920”;
“NOTE BY THE DEPARTMENT OF STATE.—The foregoing joint resolution having been
presented to the President of the United States for his approval, and not having been
returned by him to the house of Congress in which it originated within the time prescribed
by the Constitution of the United States, has become a law without his approval.”); Priv.
L. No. 66-86, 41 Stat. 1526, 1527 (Feb. 1, 1921) (“Received by the President, January 20,
1921”; “NOTE BY THE DEPARTMENT OF S TATE.—The foregoing act having been presented
to the President of the United States for his approval, and not having been returned by
him to the house of Congress in which it originated within the time prescribed by the
Constitution of the United States, has become a law without his approval.”).
    17 Memorandum for the Files, from the White House (June 9, 1938) (reproduced at

Appendix 1).

                                           65
                                 35 Op. O.L.C. 51 (2011)

tical bill and present that bill to the President. Alternatively, the original
could have been considered to have become law by virtue of the Presi-
dent’s failure to return it within ten days; upon rediscovery, the original
could have been filed with the Secretary of State as evidence of its enact-
ment. That neither Congress nor the President felt compelled to follow
these alternative procedures evinces a common understanding that the
language of the bill, independent of the medium of expression, is the
“bill” for constitutional purposes. Consistent with this understanding,
Congress should be able to create a digital image of an enrolled bill, and
present it to the President in that fashion, even though the bill would then
exist electronically and there would be no single physical representation
of it.

                                             3.

   Congress’s establishment of different methods for engrossing and en-
rolling bills, partly in response to technological developments and partly
in response to practical concerns for efficiency in the face of growing
legislative calendars, also supports the conclusion that the Constitution
does not dictate the precise mechanics by which the requirements of
Article I, Section 7 are satisfied.
   The first Congress agreed to a set of joint rules, modeled on English
practice, which required that, “[a]fter a bill shall have passed both Hous-
es, it shall be duly enrolled on parchment, by the Clerk of the House of
Representatives, or the Secretary of the Senate, as the bill may have
originated in the one or the other House, before it shall be presented to the
President of the United States.” 18 Being “duly enrolled on parchment”
meant being written by hand. A joint Committee on Enrolled Bills—
initially consisting of one Senator and two Members of the House—was
responsible to check the hand-written parchment against the engrossed
bills (the ones that had passed each house) and correct any errors. The
Speaker of the House and the President of the Senate would then sign the

   18 1 Annals of Cong. 57 (Aug. 6, 1789) (Joseph Gales ed., 1834) (Senate) (“The fol-

lowing joint rules, established between the two Houses, were received from the House of
Representatives[.]”); see also Jefferson’s Manual of Parliamentary Practice, H.R. Doc.
No. 110-162, § 573, at 301 (2009) (“When a bill has passed both Houses of Congress, the
House last acting on it notifies its passage to the other, and delivers the bill to the joint
committee of enrollment, who see that it is truly enrolled in parchment.”).

                                            66
                       Electronic Presentment and Return of Bills

hand-written parchment, and the Committee on Enrolled Bills was re-
sponsible to ensure that the parchment was delivered to the President. 19
   These joint rules remained in place for close to a century. In the 1870s,
members of Congress began to agitate for a change in the hand-enrollment
process, due to its inefficiency and propensity for errors. In 1874, it came
to light that during the process of enacting an important tariff bill two
years earlier, someone had made a critical punctuation error in recording a
Senate amendment. 20 During debate over the source of this error, Senator
Sumner proposed that Congress consider following the lead of the English
Parliament, which in 1849 had begun printing its enrolled bills on regular
paper, instead of recording them by hand on parchment. 21 Nearly twenty
years later, in 1893, a joint commission of three Representatives and three
Senators—appointed to “inquire into the status of the laws organizing the
Executive Departments of the Government”—issued a report repeating
Senator Sumner’s recommendation that the process of hand enrollment be

    19 Id.; see also 4 Asher C. Hinds, Hinds’ Precedents of the House of Representatives of

the United States chs. 91–93 (1907) (“Hinds’ Precedents”); J.A.C. Grant, Judicial Con-
trol of the Legislative Process: The Federal Rule, 3 W. Pol. Q. 364, 365–69 (1950).
    20 A Florida Senator had proposed to include on a list of tariff-free items in the 1872

bill the following: “fruit-plants, tropical and semi-tropical.” The Senate approved this
amendment, but the engrossed bill that went from the Senate to the House omitted the
first hyphen: “fruit plants, tropical and semi-tropical.” By the time the bill was introduced
in the House, someone had inserted a comma and pluralized “fruit”—“fruits, plants,
tropical and semi-tropical”—and the bill was ultimately enrolled and signed by the
President in this form. The effect was thus to eliminate tariffs not just on “fruit-plants”
but on all “fruits” and all “plants, tropical and semi-tropical,” causing the loss of an
estimated “half a million dollars of revenue” in two years. Senators could not agree on
whether these changes had been made inadvertently or intentionally in bad faith. 2 Cong.
Rec. 1663 (Feb. 20, 1874); see also Legislative, Executive, and Judicial Appropriation
Bill: Hearings on H.R. 8767 Before the Subcomm. of the H. Comm. on Appropriations,
53d Cong. 60 (1895) (enclosing letter from Acting Secretary of Treasury recounting fruit-
plant controversy).
    21 See 2 Cong. Rec. 1664 (Feb. 20, 1874) (“The Congress of the United States and the

Commonwealth of Massachusetts are the only two legislative bodies, I believe, now in the
world that adhere to the old system of parchment in the last stage of the bill. We borrowed
it from England; but the English have seen that it was not advisable to trust their statutes
to a written roll, as they had done for generations; and now, at the last stage, and when the
measure receives the assent of the Crown, it is always in print; . . . Now I think it would
be well for Congress to follow in that channel. We followed it originally in adopting
parchment; I would follow it now in adopting print.”); see also IV Hinds’ Precedents
§ 3437.

                                            67
                                 35 Op. O.L.C. 51 (2011)

discontinued and that enrolled bills be printed and presented in print to the
President. 22
   This proposal prompted considerable deliberation in both houses of
Congress, which reveals a common understanding on the part of members
at the time that they had the constitutional flexibility to devise the most
effective means of recording enrolled bills and transmitting them to the
President. Members on both sides of the debate expressed practical, not
legal, concerns. The primary argument in favor of changing from hand to
print enrollment was eliminating scrivener’s errors. “The manuscript copy
of a bill is not always in the best handwriting,” noted one Representative
who had served on the joint commission, “and errors are very liable to
creep in and to go undiscovered.” 23 The commission had surveyed the
practices of European parliaments and state legislatures, and it presented
concrete examples of printed bills and resolutions from England to illus-
trate the advantages in readability and accuracy afforded by printing
engrossed and enrolled bills. 24 A member from Maine reported that the
Maine Legislature had cut costs by 25% in moving from hand-written to
printed enrollment and projected that Congress would save the same
amount. 25
   The primary concern expressed in opposition to the proposed change
arose from the rush to enroll lengthy appropriations bills that often oc-
curred at the end of a session of Congress. Some members were worried
that there might not be time to print, enroll, and present a bill to the Presi-
dent if the bill were passed shortly before adjournment. 26 In response,
members of the commission emphasized that the move to printing en-
rolled bills was “an experiment”; “[w]e do not propose to burn our bridges



   22  25 Cong. Rec. 2858–59 (Oct. 26, 1893) (House); id. at 3039 (Nov. 1, 1893) (Senate).
   23  Id. at 2859 (Oct. 26, 1893) (statement of Rep. James D. Richardson); see also id. (“It
is so much easier to detect an error in plain print than in manuscript[.]”).
    24 See id. at 2859–60 (Oct. 26, 1893) (House); id. at 3039–40 (Nov. 1, 1893) (Senate).

“[T]here is not a civilized government in the world, except the United States,” asserted
one Representative, “which employs the present system of enrolling bills by the pen.” Id.
at 2861 (Oct. 26, 1893) (statement of Rep. Alex M. Dockery).
    25 Id. at 2860 (Oct. 26, 1893) (statement of Rep. Nelson Dingley, Jr.).

    26 Id. at 2859, 2861 (House) (Oct. 26, 1893); 25 Cong. Rec. 3040 (Senate) (Nov. 1,

1893).

                                            68
                      Electronic Presentment and Return of Bills

behind us so that we can not go back to another process if it be desirable
to do so.” 27
   In the end, both houses of Congress passed a concurrent resolution re-
quiring that engrossed and enrolled bills be printed on parchment. 28 In
February 1895, Congress passed another concurrent resolution allowing
for hand enrollment during the last six days of a session “when in the
judgment of the Joint Committee on Printing it is deemed necessary.” 29
Less than a month later, Congress put both of these principles into a
statute. 30 In 1920, Congress authorized the printing of enrolled bills “on
parchment or paper of suitable quality as shall be determined by the Joint
Committee on Printing.” 31 In 1947 these statutes were codified at 1 U.S.C.
§§ 106–107 as part of the act creating title I of the United States Code. 32

   27  Id. at 2861 (Oct. 26, 1893) (statement of Rep. James Richardson); see also id. at
3040 (Nov. 1, 1893) (statement of Sen. F.M. Cockrell) (“This is only a concurrent resolu-
tion, and we can amend it in ten minutes at any time we wish to[.]”).
    28 See id. at 2858–61 (Oct. 26, 1893) (House); id. at 3039–40, 3067–68 (Nov. 1, 1893)

(Senate); IV Hinds’ Precedents § 3433.
    29 IV Hinds’ Precedents § 3434; see 27 Cong. Rec. 2012 (Feb. 11, 1895) (statement of

Sen. Arthur P. Gorman) (proposing concurrent resolution “[t]hat, during the last ten days
of any session of Congress the engrossing and enrolling of bills and joint resolutions by
printing, as provided for in the concurrent resolution adopted by the Fifty-third Congress,
first session, November 1, 1893, may be suspended, and said bills and joint resolutions
may be written by hand when in the judgment of the Joint Committee on Printing it is
deemed necessary”) (emphasis added); id. at 2077 (Feb. 12, 1895) (Senate) (amending
proposed concurrent resolution to provide “[t]hat, during the last six days of any session
of Congress the engrossing and enrolling of bills and joint resolutions by printing, as
provided for in the concurrent resolution adopted by the Fifty-third Congress, first
session, November 1, 1893, may be suspended, and said bills and joint resolutions may be
written by hand when in the judgment of the Joint Committee on Printing it is deemed
necessary”) (emphasis added); id. at 2089 (Feb. 12, 1895) (House) (agreeing to amended
concurrent resolution).
    30 Act of Mar. 2, 1895, 28 Stat. 764, 769 (“That hereafter the engrossing and enrolling

of bills and joint resolutions of either House of Congress shall be done in accordance with
the concurrent resolution adopted by the Fifty-third Congress at its first session, Novem-
ber first, eighteen hundred and ninety-three: Provided, That during the last six days of a
session such engrossing and enrolling of bills and joint resolutions may be done otherwise
than as prescribed in said concurrent resolution, upon the order of Congress by concurrent
resolution.”).
    31 Second Deficiency Appropriation Act, 1920, Pub. L. No. 66-155, 41 Stat. 503, 520

(“Hereafter enrolled bills and resolutions of either House of Congress shall be printed on
paper or parchment of suitable quality as shall be determined by the Joint Committee on

                                           69
                                 35 Op. O.L.C. 51 (2011)

   Today, 1 U.S.C. §§ 106 and 107 still require that enrolled bills be
printed on parchment or suitable paper. Section 106 provides that “[w]hen
such bill, or joint resolution shall have passed both Houses, it shall be
printed and shall then be called the enrolled bill, or joint resolution, as the
case may be, and shall be signed by the presiding officers of both Houses
and sent to the President of the United States.” 1 U.S.C § 106. Section
107 in turn requires that “[e]nrolled bills and resolutions of either House
of Congress [] be printed on parchment or paper of suitable quality as
shall be determined by the Joint Committee on Printing.” Id. § 107. “Dur-
ing the last six days of a session,” however, “such engrossing and enrol-
ling of bills and joint resolutions may be done otherwise than as above
prescribed, upon the order of Congress by concurrent resolution.” Id.
§ 106.
   Congress’s shift from manuscript to print at the end of the nineteenth
century—as well as its provision for special flexibility in engrossing and
enrollment at the tail end of congressional sessions—provides some
additional support for the proposition that Congress has understood the
Constitution as leaving to the discretion of the political branches the
precise mechanics of preparing bills and thereby complying with the
requirements of Article I, Section 7. So too it shows that Congress has
changed such mechanics when it has concluded that improvements in
technology or changed circumstances have warranted revisions. 33


Printing.”). This relaxation of the parchment requirement was apparently motivated by
cost concerns and by the possibility that ink on parchment could be erased. H.R. Rep. No.
66-683, at 8 (Feb. 27, 1920) (Conf. Rep.); 59 Cong. Rec. 3634 (Feb. 28, 1920) (statement
of Rep. James V. McClintic).
    32 See Pub. L. No. 80-278, §§ 106–107, 61 Stat. 633, 634–35 (1947).

    33 That the procedures for enrollment and presentment may be adapted to changing

circumstances is additionally confirmed by the number of occasions on which Congress
has authorized departures from the existing rules. In March 1855, upon report that the
Committee on Enrolled Bills would not be able to examine all the bills pending before the
adjournment of the session, Congress suspended the rules and permitted the Committee
“to report without examination, for the signature of the Speaker,” two appropriations bills.
4 Hinds’ Precedents § 3441. In May 1874, shortly after the flap over the punctuation error
in the tariff bill, the House proposed a concurrent resolution suspending the rules and
permitting certain bills to be enrolled in print instead of by hand on parchment. The
Senate initially rejected this proposal but, after conference with the House, agreed that the
bills in question should be “printed upon paper, and duly examined and certified by the
Joint Committee on Enrolled Bills provided by the joint rules.” Id. § 3442; see 2 Cong.

                                            70
                       Electronic Presentment and Return of Bills

                                            D.

   We are unaware of any case law that is directly on point, but there are
two Supreme Court decisions that may be said to have some bearing on
the question. The first is the rather unusual one of United States v. Wright,
302 U.S. 583 (1938). That case concerned a situation in which the ten-day
period for return of a bill that had originated in the Senate expired while
the Senate was on a three-day recess, but the House remained in session.


Rec. 4380–83 (May 29, 1874) (Senate); id. at 4465 (June 2, 1874) (Senate); id. at 4483
(June 2, 1874) (House).
    Even after the shift to the modern process of printing enrolled bills, Congress has fre-
quently authorized departures from the statutory rule. It has done so sometimes through
concurrent resolutions, other times through joint resolutions or statutes temporarily
waiving the print requirements for specific bills or types of bills. See Appendix 2 (non-
exclusive list of occasions when Congress has waived print requirements in 1 U.S.C.
§§ 106 and 107 or predecessor statutes); see also 1 U.S.C. § 106 note (listing waivers);
Preparation of Slip Laws from Hand-Enrolled Legislation, 13 Op. O.L.C. 353, 355–56
(1989) (“Slip Laws”) (same). These departures have created occasional confusion con-
cerning what language is actually a part of a bill that passed, see, e.g., Slip Laws, 13 Op.
O.L.C. at 358–60 (in publishing hand-enrolled legislation that was authorized by congres-
sional waiver of print requirement in 1 U.S.C. §§ 106 and 107, National Archives and
Records Administration may not make even minor editorial corrections or reconstruct
illegible text and must instead typeset legible portions and photograph illegible portions
for insertion in slip law), but so have the standard procedures in 1 U.S.C. §§ 106 and 107,
see, e.g., Memorandum for Jeffrey A. Rosen, General Counsel, Office of Management
and Budget, from Steven G. Bradbury, Principal Deputy Assistant Attorney General, Re:
Validity of the Food, Conservation, and Energy Act of 2008 (May 23, 2008) (discussing
bill in which enrolled version omitted a title passed by both Houses of Congress);
OneSimpleLoan v. Sec’y of Education, 496 F.3d 197, 199–201 (2d Cir. 2007) (discussing
discrepancy between enrolled version of Deficit Reduction Act of 2005 and version
adopted in the House); Pub. Citizen v. United States Dist. Ct. for the Dist. of Columbia,
486 F.3d 1342, 1344–45 (D.C. Cir. 2007) (same); Memorandum for the Files from
Douglas W. Kmiec, Assistant Attorney General, Office of Legal Counsel, Re: Omission of
Section From Enrolled Continuing Resolution (Nov. 13, 1986) (memorializing advice
that, to cure accidental omis–sion of important section from enrolled version of continu-
ing resolution the President signed into law, the entire continuing resolution including the
omitted text should be enrolled by Congress again and presented to the President), and for
that matter so did the original hand-enrollment process, see, e.g., supra text accompany-
ing notes 20–22; Marshall Field & Co. v. Clark, 143 U.S. 649 (1892) (rejecting challenge
to validity of tariff act, despite evidence that rebate provisions approved by both chambers
of Congress had improperly been omitted from enrolled bill presented to and signed by
the President). Again, we are not aware of any suggestion that a particular method of
enrollment (or presentment) employed by Congress was prohibited by the Constitution.

                                            71
                                35 Op. O.L.C. 51 (2011)

The bill at issue authorized the Court of Claims to hear a particular suit.
The President returned the bill on the ninth day with his objections by
delivering them to the Secretary of the Senate, who accepted the delivery.
When the Senate returned from recess, the Secretary of the Senate laid the
documents before the Senate, which considered the bill as having been
vetoed. The plaintiff whose suit the bill would have authorized filed suit
anyway, claiming that the President’s return had to be to the Senate, not to
the Secretary of the Senate, and that only an adjournment by both cham-
bers could prevent return so as to lead to a “pocket veto.” To veto the bill,
the plaintiff contended, the President should have returned it before the
start of the Senate’s recess.
   The Supreme Court disagreed. It rejected the contention that the re-
quirement in Article I, Section 7 that the President, upon disapproving a
bill, return it “to that House in which it shall have originated,” mandates
return to the chamber itself and thus requires return when the chamber is
in session. On the contrary, the Court held that the Constitution permits
return to an agent of the House or the Senate. “In returning the bill to the
Senate by delivery to its Secretary during the recess there was no viola-
tion of any express requirement of the Constitution,” the Court explained.
“The Constitution does not define what shall constitute a return of a bill
or deny the use of appropriate agencies in effecting the return.” Wright,
302 U.S. at 598 (emphasis added). Wright, then, supports the notion that
the Constitution itself does not define the mechanics of “return” (and
presumably presentment as well) but instead leaves the determination of
such logistics to the political branches. 34


   34 As Justices Stone and Brandeis pointed out in dissent in Wright, there is some ten-
sion between that decision and the decision just nine years earlier in the Pocket Veto
Case, 279 U.S. 655 (1929). See Wright, 302 U.S. at 599 (Stone, J., dissenting). In the
Pocket Veto Case, the Court held that the adjournment after the first session of a Con-
gress, not just an adjournment between one Congress and the next, constitutes an ad-
journment for purposes of the last sentence of the second paragraph of Article I, Sec-
tion 7: “If any Bill shall not be returned by the President within ten Days (Sundays
excepted) after it shall have been presented to him, the Same shall be a Law, in like
Manner as if he had signed it, unless the Congress by their Adjournment prevent its
Return, in which Case it shall not be a Law.” U.S. Const. art. I, § 7 (emphasis added). In
reaching that conclusion the Court accepted the position urged by the United States that in
requiring the President to return a disapproved bill to “that House in which it shall have
originated,” id., the Constitution mandates that “it is to be returned to the ‘House’ when

                                           72
                       Electronic Presentment and Return of Bills

   Marshall Field & Co. v. Clark, 143 U.S. 649 (1892), may also provide
some indirect support for that conclusion. In Marshall Field, several
companies sought to have a tariff act invalidated on the ground that it did
not comply with Article I, Section 7 because the enrolled and signed
version of the act omitted a provision that had been included in the bill as
adopted by both chambers of Congress. Relying principally on the Journal
Clause in Article I, Section 5, the companies urged the Supreme Court to
look to various documents from the legislative process—journals, com-
mittee reports, and records of proceedings—to determine that the law
actually adopted by the House and Senate varied from the one enrolled,
presented to the President, and signed by him. 35 The Court refused to do
so. Adopting what has since been called “the enrolled bill rule,” see, e.g.,
United States v. Farmer, 583 F.3d 131, 151–52 (2d Cir. 2009); Pub.
Citizen, 486 F.3d at 1349–50, it held that courts should not look behind
the version of a statute certified by the presiding officers of the two
chambers, signed by the President, and deposited by him with the official
federal repository as the enacted law. The Court explained that its deci-
sion was largely dictated by the respect due to the political branches in
handling such matters:


sitting in an organized capacity for the transaction of business, and having authority to
receive the return, enter the President’s objections on its journal, and proceed to reconsid-
er the bill; and that no return can be made to the House when it is not in session as a
collective body and its members are dispersed.” Pocket Veto Case, 279 U.S. at 683. The
Wright Court dismissed this reasoning as dictum: “In the Pocket Veto Case, the Congress
had adjourned. The question was whether the concluding clause of paragraph 2 of sec-
tion 7 of Article 1 was limited to a final adjournment of the Congress or embraced an
adjournment of the Congress at the close of the first regular session. The Court held that
the clause was not so limited and applied to the latter. In interpreting the word ‘adjourn-
ment,’ and in referring to other provisions of the Constitution using the word ‘adjourn,’
the Court was still addressing itself to a case where there had been an adjournment by the
Congress. The Court did not decide, and there was no occasion for ruling, that the clause
applies where the Congress has not adjourned and a temporary recess has been taken by
one House during the session of Congress. Any observations which could be regarded as
having a bearing upon the question now before us would be taken out of their proper
relation.” Wright, 302 U.S. at 593.
    35 The Journal Clause provides: “Each House shall keep a Journal of its Proceedings,

and from time to time publish the same, excepting such Parts as may in their Judgment
require Secrecy; and the Yeas and Nays of the Members of either House on any question
shall, at the Desire of one fifth of those Present, be entered on the Journal.” U.S. Const.
art. I, § 5, cl. 3.

                                            73
                           35 Op. O.L.C. 51 (2011)

        The signing by the Speaker of the House of Representatives, and
     by the President of the Senate, in open session, of an enrolled bill, is
     an official attestation by the two houses of such bill as one that has
     passed Congress. It is a declaration by the two houses, through their
     presiding officers, to the President, that a bill, thus attested, has re-
     ceived, in due form, the sanction of the legislative branch of the
     government, and that it is delivered to him in obedience to the con-
     stitutional requirement that all bills which pass Congress shall be
     presented to him. And when a bill, thus attested, receives his ap-
     proval, and is deposited in the public archives, its authentication as a
     bill that has passed Congress should be deemed complete and unim-
     peachable. As the President has no authority to approve a bill not
     passed by Congress, an enrolled act in the custody of the Secretary
     of State, and having the official attestations of the Speaker of the
     House of Representatives, of the President of the Senate, and of the
     President of the United States, carries on its face a solemn assurance
     by the legislative and executive departments of the government,
     charged, respectively, with the duty of enacting and executing the
     laws, that it was passed by Congress. The respect due to coequal and
     independent departments requires the judicial department to act upon
     that assurance, and to accept, as having passed Congress, all bills au-
     thenticated in the manner stated; leaving the courts to determine,
     when the question properly arises, whether the act so authenticated,
     is in conformity with the Constitution.
Marshall Field, 143 U.S. at 672. The Court observed that no provision
“either expressly or by necessary implication, prescribe[s] the mode in
which the fact of the original passage of a bill by the House of Represent-
atives and the Senate shall be authenticated, or preclude Congress from
adopting any mode to that end which its wisdom suggests.” Id. at 671.
The Court was not addressing the presentment process. Nor was it offer-
ing a gloss on the word “bill” in Article I, Section 7. But its approach
comports with the broader notion that the methods of determining what
constitutes the authoritative text of a bill for purposes of compliance with




                                     74
                       Electronic Presentment and Return of Bills

the Constitution’s bicameralism and presentment requirements rest in the
sound discretion of the political branches. 36

                                        * * * * *

   In sum, considering the text and purposes of the second paragraph of
Article I, Section 7, the practice of the political branches under that provi-
sion, and the limited relevant judicial authorities, we conclude that the
Constitution permits Congress to authorize presentment and return by
electronic means.

                                             II.

   The question remains whether electronic transmission would be con-
sistent with the existing statutes governing enrollment and, to a degree,
presentment. Section 106 of title I provides:



   36 In United States v. Munoz-Flores, 495 U.S. 385 (1990), a case about the Origination
Clause in Article I, Section 7, the Court characterized Marshall Field as “concern[ing]
‘the nature of the evidence’ the Court would consider in determining whether a bill had
actually passed Congress.” Id. at 391 n.4 (citation omitted). The Munoz-Flores Court
stated:
        Appellants had argued that the constitutional Clause providing that ‘[e]ach House
        shall keep a Journal of its Proceedings’ implied that whether a bill had passed must be
        determined by an examination of the journals. See ibid. (quoting Art. I, § 5) (internal
        quotation marks omitted). The Court rejected that interpretation of the Journal Clause,
        holding that the Constitution left it to Congress to determine how a bill is to be au-
        thenticated as having passed. In the absence of any constitutional requirement binding
        Congress, we stated that ‘[t]he respect due to coequal and independent departments’
        demands that the courts accept as passed all bills authenticated in the manner provid-
        ed by Congress. Where, as here, a constitutional provision is implicated, Field does
        not apply.”
Id. (citations omitted). We consider this footnote consistent with our understanding of
Marshall Field’s significance for the question we address.
    Two courts of appeals have held that Congress may present bills to the President after
an adjournment sine die. See Mester Mfg. v. INS, 879 F.2d 561, 570–71 (9th Cir. 1989);
United States v. Kapsalis, 214 F.2d 677, 680–83 (7th Cir. 1954). Both courts endorsed the
view that Article I, Section 7 does not “provide how or when . . . bills, after they have
been passed by both Houses, are to be presented to the President.” Kapsalis, 214 F.2d at
680; see Mester Mfg., 879 F.2d at 571 (“In the absence of express constitutional direction,
we defer to the reasonable procedures Congress has ordained for its internal business.”).

                                             75
                               35 Op. O.L.C. 51 (2011)

           Every bill or joint resolution in each House of Congress shall,
        when such bill or resolution passes either House, be printed, and
        such printed copy shall be called the engrossed bill or resolution as
        the case may be. Said engrossed bill or resolution shall be signed by
        the Clerk of the House or the Secretary of the Senate, and shall be
        sent to the other House, and in that form shall be dealt with by that
        House and its officers, and, if passed, returned signed by said Clerk
        or Secretary. When such bill, or joint resolution shall have passed
        both Houses, it shall be printed and shall then be called the enrolled
        bill, or joint resolution, as the case may be, and shall be signed by
        the presiding officers of both Houses and sent to the President of the
        United States. During the last six days of a session such engrossing
        and enrolling of bills and joint resolutions may be done otherwise
        than as above prescribed, upon the order of Congress by concurrent
        resolution.
1 U.S.C. § 106 (emphasis added). Section 107, in turn, provides that
“[e]nrolled bills and resolutions of either House of Congress shall be
printed on parchment or paper of suitable quality as shall be determined
by the Joint Committee on Printing.” Id. § 107. Thus, an enrolled bill
must be printed. It must be signed by the presiding officers of the two
houses. Only then may “it” be “sent” to the President. Id. § 106.
   Like the terms “presented” and “return,” the word “sent” connotes de-
livery without specifying the precise method of transmission. 37 Thus, one
might well read section 106 as permitting an enrolled bill to be sent to the
President by electronic means. Electronic transmission would pose verifi-
cation and authentication issues, to be sure, but the historical record
discussed above demonstrates that so too does paper. If electronic trans-
mission were employed, it would be incumbent upon Congress and the
President, as it always has been, to minimize the possibility of error and
to ensure authentication. 38

   37 See Webster’s Third New International Dictionary at 2065 (“to dispatch by a means
of communication”); The Random House Dictionary of the English Language at 1743 (“to
cause to be conveyed or transmitted to a destination”); The American Heritage Dictionary
of the English Language at 1584 (“to cause to be conveyed by an intermediary to a
destination”; “[t]o dispatch, as by a communications medium”).
   38 The House and Senate Rules also contain provisions addressing enrollment and pre-

sentment. See House Rule II.2(d)(2) (“The Clerk shall examine all bills, amendments, and

                                          76
                       Electronic Presentment and Return of Bills

    Given that the statute codified in sections 106 and 107 was originally
adopted in the 1890s, modern means of electronic transmission plainly
were not within the contemplation of the Congress that enacted it. More-
over, section 107 requires that “[e]nrolled bills and resolutions of either
House of Congress shall be printed on parchment or paper of suitable
quality.” 1 U.S.C. § 107. Thus, one might reasonably understand section
106’s requirement of certification of each enrolled bill by the chambers’
presiding officers and the specification that “it shall be printed . . . signed
. . . and sent to the President,” 1 U.S.C. § 106 (emphasis added), as man-
dating delivery of the parchment or paper copy that bears the presiding
officers’ original signatures. As far as we are aware, that has been Con-
gress’s unbroken practice. 39



joint resolutions after passage by the House and, in cooperation with the Senate, examine
all bills and joint resolutions that have passed both Houses to see that they are correctly
enrolled and forthwith present those bills and joint resolutions that originated in the
House to the President in person after their signature by the Speaker and the President of
the Senate, and report to the House the fact and date of their presentment.”); Senate Rule
XIV.5 (“All bills, amendments, and joint resolutions shall be examined under the supervi-
sion of the Secretary of the Senate before they go out of the possession of the Senate, and
all bills and joint resolutions which shall have passed both Houses shall be examined
under the supervision of the Secretary of the Senate, to see that the same are correctly
enrolled, and, when signed by the Speaker of the House and the President of the Senate,
the Secretary of the Senate shall forthwith present the same, when they shall have origi-
nated in the Senate, to the President of the United States and report the fact and date of
such presentation to the Senate.”). For a brief description of the precise procedures
followed by Congress in engrossing, enrolling, and presenting bills, see R. Eric Petersen,
Cong. Research Serv., 98-826 GOV, Engrossment, Enrollment, and Presentation of
Legislation (updated Mar. 24, 2008). Presumably, the House Rule should be amended to
remove the words “in person” before enrolled bills originating in the House would be
presented to the President by electronic means.
    39 We are unaware of any legislative history that bears on the meaning of section 106

in this regard. See S. Rep. No. 80-658, at 4–5, 16 (1947) (Conf. Rep.); H.R. Rep. No. 80-
251, at 5–6 (1947); H.R. Rep. No. 66-701 (1920) (Conf. Rep.); H.R. Rep. No. 66-683
(1980) (Conf. Rep.); S. Rep. No. 66-426 (1920); H.R. Rep. No. 66-584 (1920); H.R. Rep.
No. 53-1758 (1895); S. Rep. No. 53-965 (1895); Legislative, Executive, and Judicial
Appropriation Bill: Hearings on H.R. 8767 Before Subcomm. of H. Comm. on Appropria-
tions, 53d Cong. (1895).
    Section 107 does expressly leave to the Joint Committee on Printing some discretion in
selecting the medium on which enrolled bills should be printed, but it is not clear that that
discretion would extend to selecting the method of transmitting enrolled bills.

                                            77
                           35 Op. O.L.C. 51 (2011)

   Given the ambiguity about whether sections 106 and 107 authorize pre-
sentment by electronic means and the need to ensure that Congress, the
President, and the public understand in advance the methods by which the
steps required to accomplish enactment of a federal law may be carried
out, we recommend that, before electronic presentment might be used, 1
U.S.C. §§ 106 and 107 be amended to clarify that they permit electronic
presentment. The advisability of statutory amendment is perhaps height-
ened by the language of the related statutory provision that specifies how
bills are to be preserved in the National Archives:
     Whenever a bill, order, resolution, or vote of the Senate and House
     of Representatives, having been approved by the President, or not
     having been returned by him with his objections, becomes a law or
     takes effect, it shall forthwith be received by the Archivist of the
     United States from the President; and whenever a bill, order, resolu-
     tion, or vote is returned by the President with his objections, and, on
     being reconsidered, is agreed to be passed, and is approved by two-
     thirds of both Houses of Congress, and thereby becomes a law or
     takes effect, it shall be received by the Archivist of the United States
     from the President of the Senate, or Speaker of the House of Repre-
     sentatives in whichsoever House it shall last have been so approved,
     and he shall carefully preserve the originals.
Id. § 106a. In the event that Congress were to present a bill to the Presi-
dent and the President were to return it by electronic transmission via .pdf
file and Congress were to override the veto, it is unclear which documents
would count as the “originals” mentioned at the end of this provision—a
printout of the bill as returned by the President, or the hard copy as signed
by the presiding officers before a .pdf file of the bill was prepared for
presentment to the President. The desirability of eliminating any ambigui-
ty on this score also counsels in favor of statutory clarification.
   No statute currently governs the manner in which the President returns
a bill when he disapproves it, and it is not necessary for Congress express-
ly to authorize the President to use electronic means to return a bill.
Nevertheless, for purposes of authentication and clarity, we recommend
that Congress and the President reach an agreement, whether memorial-
ized by statute or otherwise, concerning the permissibility of electronic
return. Such a statute regulating the manner of return would have to be


                                     78
                  Electronic Presentment and Return of Bills

written so that it did not “impede the President’s ability to perform his
constitutional duty.” Morrison v. Olson, 487 U.S. 654, 691 (1988).

                                 JONATHAN G. CEDARBAUM
                                Deputy Assistant Attorney General
                                    Office of Legal Counsel




                                     79
                35 Op. O.L.C. 51 (2011)


                   APPENDIX 1
WHITE HOUSE MEMORANDUM TO FILE REGARDING BILL THAT
 BECAME LAW BY PRESIDENT’S SIGNATURE ON DUPLICATE




                          80
                  Electronic Presentment and Return of Bills

                              APPENDIX 2
            AUTHORIZED DEPARTURES FROM THE PRINTING
             REQUIREMENTS IN 1 U.S.C. §§ 106 AND 107
                (OR THEIR PREDECESSOR STATUTES)

   • On November 10, 1999, the 106th Congress passed a statute waiving
the requirements of 1 U.S.C. §§ 106 and 107 for the remainder of the first
session “with respect to the printing (on parchment or otherwise) of the
enrollment of any bill or joint resolution making general appropriations or
continuing appropriations for the fiscal year ending September 30, 2000.”
Pub. L. No. 106-93, 113 Stat. 1310.
   • On October 12, 1998, the 105th Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 for the remainder of the second
session “with respect to the printing (on parchment or otherwise) of the
enrollment of any bill or joint resolution making general appropriations or
continuing appropriations for the fiscal year ending September 30, 1999.”
Pub. L. No. 105-253, 112 Stat. 1887.
   • On November 26, 1997, the 105th Congress passed a statute waiving
the requirements of 1 U.S.C. §§ 106 and 107 for the remainder of the
second session “with respect to the printing (on parchment or otherwise)
of the enrollment of any bill or joint resolution making general appropria-
tions for the fiscal year ending on September 30, 1998, or continuing
appropriations for the fiscal year ending on September 30, 1998.” Pub. L.
No. 105-120, 111 Stat. 2527.
   • On August 1, 1997, the 105th Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing (on
parchment or otherwise) of the enrollment of” two bills: H.R. 2014 and
H.R. 2015. Pub. L. No. 105-32, 111 Stat. 250. H.R. 2014 was ultimately
enacted as Pub. L. No. 105-34, 111 Stat. 788 (1997), and H.R. 2015 as
Pub. L. No. 105-33, 111 Stat. 251 (1997).
   • On September 30, 1996, the 104th Congress passed a statute waiving
the requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing
(on parchment or otherwise) of the enrollment of any appropriation meas-
ure” for fiscal year 1997, passed during the remainder of the second
session. Pub. L. No. 104-207, § 1(a), 110 Stat. 3008.


                                     81
                          35 Op. O.L.C. 51 (2011)

   • On April 9, 1996, the 104th Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing (on
parchment or otherwise) of the enrollment of” two bills: H.R. 3019 and
H.R. 3136. Pub. L. No. 104-129, 110 Stat. 1199. H.R. 3019 was ultimate-
ly enacted as Pub. L. No. 104-134, 110 Stat. 1321 (1996), and H.R. 3136
as Pub. L. No. 104-121, 110 Stat. 847 (1996).
   • In November 1995, the 104th Congress twice passed a statute waiving
the requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing
(on parchment or otherwise) of the enrollment of any of the following
measures . . .” for fiscal year 1996, passed during the remainder of the
first session. Pub. L. No. 104-54, § 201(a), 109 Stat. 540, 545 (Nov. 19,
1995); Pub. L. No. 104-56, § 201(a), 109 Stat. 548, 553 (Nov. 20, 1995).
   • On October 6, 1992, the 102d Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing (on
parchment or otherwise) of the enrollment of any appropriation bill” for
fiscal year 1993, passed during the remainder the second session. Pub. L.
No. 102-387, 106 Stat. 1519.
   • On March 20, 1992, the 102d Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing (on
parchment or otherwise) of the enrollment of H.R. 4210 [the Tax Fairness
and Economic Growth Act of 1992].” Pub. L. No. 102-260, 106 Stat. 85.
That same day, however, President Bush vetoed the bill.
   • On October 31, 1990, the 101st Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing (on
parchment or otherwise) of the enrollment of S. 2830.” Pub. L. No. 101-
497, § 1(a), 104 Stat. 1205. S. 2830 became the Food, Agriculture, Con-
servation, and Trade Act of 1990, Pub. L. No. 101-624, 104 Stat. 3359.
   • On October 27, 1990, the 101st Congress passed a statute waiving the
requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing (on
parchment or otherwise) of the enrollment of any reconciliation bill,
appropriation bill, or continuing resolution” for fiscal year 1991, passed
during the remainder of the second session. Pub. L. No. 101-466, § 1(a),
104 Stat. 1084.
   • On September 29, 1988, the 100th Congress passed a statute waiving
the requirements of 1 U.S.C. §§ 106 and 107 “with respect to the printing
(on parchment or otherwise) of the enrollment of any general appropria-


                                    82
                   Electronic Presentment and Return of Bills

tions bill making appropriations for the fiscal year ending September 30,
1989.” Pub. L. No. 100-454, § 1(a), 102 Stat. 1914.
   • On December 21, 1987, the 100th Congress passed a joint resolution
“[a]uthorizing the hand enrollment of the budget reconciliation bill and of
the full-year continuing resolution for fiscal year 1988.” H.R.J. Res. 426,
Pub. L. No. 100-199, 101 Stat. 1326. The next day, President Reagan
signed these two bills into law: the Omnibus Budget Reconciliation Act of
1987, Pub. L. No. 100-203, 101 Stat. 1330, and the continuing resolution
for fiscal year 1988, Pub. L. No. 100-202, 101 Stat. 1329. Each of these
laws required the President to make certain that the hand enrollment he
signed matched the printed enrollment that would later be signed by the
presiding officers of each house and by the President. Pub. L. No. 100-
203, § 8004, 101 Stat. 1330-282; Pub. L. No. 100-202, § 630(n), 101 Stat.
1329-432. On January 28, 1988, the President delegated to [the National
Archives and Records Administration] the responsibility to ensure that the
hand enrollment matched the printed enrollment. 53 Fed. Reg. 2816.
   • On October 9, 1986, the 99th Congress passed a joint resolution
providing “[t]hat the requirement of sections 106 and 107 of title I, United
States Code, that the enrollment of the following bills and joint resolu-
tions be printed on parchment be waived during the remainder of the
second session of the Ninety-ninth Congress, and that the enrollment of
said bills and joint resolutions be in such form as may be certified by the
Committee on House Administration to be truly enrolled: H.R. 2005; H.R.
3838; H.R. 5300; H.R. 5484; and H.J. Res. 738, or any other measure
continuing appropriations.” H.R.J. Res. 749, Pub. L. No. 99-463, 100 Stat.
1184.
   • On December 18, 1985, the 99th Congress passed a joint resolution
providing “[t]hat the requirement of sections 106 and 107 of title I, United
States Code, that the enrollment of any bill or joint resolution originating
in the House be printed on parchment be waived at the discretion of the
Speaker, after consultation with the Minority Leader of the House, for the
duration of the first session of the Ninety-ninth Congress, and that any
enrollment be in such form as may be certified by the Committee on
House Administration to be truly enrolled.” H.R.J. Res. 485; Pub. L. No.
99-188, 99 Stat. 1183.
   • On October 11, 1984, the 98th Congress passed a concurrent resolu-
tion providing “[t]hat the requirement of 1 U.S.C. 107 that the enrollment

                                      83
                          35 Op. O.L.C. 51 (2011)

of H.J. Res. 648 or any measure continuing appropriations be printed on
parchment be waived for the duration of the Ninety-eighth Congress, and
that the enrollment of H.J. Res. 648 or any measure continuing appropria-
tions be in such form as may be certified by the Committee on House
Administration to be a truly enrolled joint resolution.” H.R. Con. Res.
375, 98 Stat. 3519.
   • On December 20, 1982, the 97th Congress passed a concurrent resolu-
tion providing “[t]hat the requirement of 1 U.S.C. 107 that the enrollment
of H.J. Res. 631 or any measure continuing appropriations be printed on
parchment be waived for the duration of the Ninety-seventh Congress, and
that the enrollment of H.J. Res. 631 or any measure continuing appropria-
tions be in such form as may be certified by the Committee on House
Administration to be a truly enrolled joint resolution.” H.R. Con. Res.
436, 96 Stat. 2678.
   • On February 25, 1929, the 70th Congress passed a concurrent resolu-
tion providing “[t]hat during the remainder of the present session of
Congress, engrossment and enrolling of bills and joint resolutions by
printing, as provided by an Act of Congress, approved March 2, 1895,
may be suspended, and said bills and joint resolutions may be engrossed
and enrolled by the most expeditious methods consistent with accuracy.”
H.R. Con. Res. 59, 45 Stat. 2398.
   • On February 25, 1901, the 56th Congress passed a concurrent resolu-
tion providing “[t]hat during the remainder of the present session of
Congress the engrossment and enrolling of bills and joint resolutions by
printing, as provided by an act of Congress approved March second,
eighteen hundred and ninety-five, may be suspended, and said bills and
joint resolutions may be written by hand.” H.R. Con. Res. 432, 31 Stat.
2003; 34 Cong. Rec. 3007.
   • On June 5, 1900, the 56th Congress passed a concurrent resolution
providing “[t]hat during the remainder of the present session of Congress
the engrossing and enrolling of bills and joint resolutions by printing, as
provided by act of Congress approved March second, eighteen hundred
and ninety-five, may be suspended, and said bills and joint resolutions
may be written by hand.” 31 Stat. 1995, 1995.
   • On February 25, 1899, the 55th Congress passed a concurrent resolu-
tion providing “[t]hat during the last six days of the present session of
Congress the engrossing and enrolling of bills and joint resolutions by

                                    84
                  Electronic Presentment and Return of Bills

printing, as provided by act of Congress, approved March second, eight-
een hundred and ninety-five, may be suspended, and said bills and joint
resolutions may be written by hand.” 30 Stat. 1806, 1806.
   • On July 8, 1898, the 55th Congress passed a concurrent resolution
providing “[t]hat during the remaining days of the present session of
Congress the engrossing and enrolling of bills and joint resolutions by
printing, as provided by act of Congress approved March second, eighteen
hundred and ninety-five, may be suspended, and said bills and joint reso-
lutions may be written by hand.” 30 Stat. 1802, 1802.




                                     85